—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered March 18, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The trial court did not improvidently exercise its discretion in excluding defendant’s fiancée during the testimony of the undercover officer since the officer’s testimony established that his safety would be jeopardized were she permitted to remain in the courtroom (see, People v Nieves, 90 NY2d 426). Concur— Sullivan, J. P., Rosenberger, Nardelli and Williams, JJ.